Order filed February 22, 2018.




                                    In The

                   Fourteenth Court of Appeals
                                 ____________

                             NO. 14-17-00708-CV
                               ____________

                        FORUM US, INC., Appellant

                                      V.

JEFFREY MUSSELWHITE, AUDIE ROMERO, ANTELOPE OIL TOOL &
MFG. CO., LLC, INTERVALE CAPITAL, LLC, HKM CONSULTING, LLC
                  AND WEARSOX, L.P., Appellees


                   On Appeal from the 295th District Court
                            Harris County, Texas
                     Trial Court Cause No. 2013-60075


                                   ORDER

      The reporter’s record in this case was due November 27, 2017. See Tex. R.
App. P. 35.1. We granted extensions to file the record through January 26, 2018.
When we granted the last extension we stated that no further extensions would be
granted absent exceptional circumstances. The record has not been filed with the
court.    Because the reporter’s record has not been filed timely, we issue the
following order.

         We order Patricia Palmer, the court reporter, to file the record in this
appeal within 30 days of the date of this order.

                                  PER CURIAM